896 F.2d 864
FW/PBS, INC., Etc., et al., Plaintiffs-Appellants,v.The CITY OF DALLAS, Etc., et al., Defendants-Appellees.John Randall DUMAS d/b/a Geno's, Plaintiff,Tempo Tamers, Inc., Etc., et al., Plaintiffs-Appellants,v.CITY OF DALLAS, Etc., Defendant-Appellee.Calvin BERRY, III, et al., Plaintiffs-Appellants,v.CITY OF DALLAS, Etc., et al., Defendants-Appellees.
No. 86-1723.
United States Court of Appeals,Fifth Circuit.
Feb. 28, 1990.

Malcolm Dade, Dallas, Tex., for FW/PBS.
Arthur M. Schwartz, Denver, Colo., for FW/PBS, et al.
Frank P. Hernandez, Dallas, Tex., for Calvin Berry, III, et al.
Richard L. Wilson, Orlando, Fla., for Tamers, et al.
David LaBrec, Office of the City Atty., Vol Villasana, Mark O'Briant, Tom Brandt, Dallas, Tex., for defendants-appellees.
Bruce A. Taylor, Phoenix, Ariz., for amicus--Citizens for Decency Through Law, Inc.
Appeals from the United States District Court for the Northern District of Texas;  Jerry Buchmeyer, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before THORNBERRY, GARWOOD and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:


1
Our decision affirming the district court has been affirmed in part, reversed in part, and vacated in part by the United States Supreme Court and remanded to this court.  --- U.S. ----, 110 S.Ct. 596, 107 L.Ed.2d 603.    We remand the case to the district court for further proceedings consistent with the ruling of the United States Supreme Court.